AO 245}3 (Rev. 05/15/2018) Judgment in a Crimin_al Petty Case (Modif`led) Page 1 ofl

UNITED STATES DISTRICT COURT
soUTHERN DISTRICT or CALIFOR_NIA

United States of America JUDGMENT IN A CRIMINAL CASE

V (For Offenses Committed On or After November l, 1987)

Brayan Pulgal.innciprain Case Number: 3: lS-mj-Z$OBO-BGS

 

 

 

 

 

 

 

 

 

Russo
Defendar
REGISTRATION NO. 81383298 . DEC 1 3 2318
THE DEFENDlANT: ' cl_t_§n:-< us distant ooiia'tle/L\
pleaded gullty to count(s) 2 of the Complaint §§UTH&F§N o:smlct or c .r§g;i» m

 

 

|:] Was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number(s)
8: 1325 ILLEGAL ENTRY (Misdemeanor) 2

l:| The defendant has been found not guilty on count(S)
Count(s) ONE is dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED § Fine: WAIVED
|E Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT lS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstancesl

Thursday, December 13, 2018
Date of lmposition of Sentence

il©NoRABLE BERNARD G. sKoMAL
UNITED sTATEs MAGISTRATE JUDGE

3: lS~mj-23030-BGS

